       Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 1 of 10




                             IN THE UNITED STATES DISTRICT
                           COURT FOR THE SOUTHERN DISTRICT
                               OF IOWA CENTRAL DIVISION


   PETER P. MOE,
                                                       Civil No. 4:20-cv-00058
                   Plaintiff,
                                                     BRIEF IN SUPPORT OF
   v.                                                PLAINTIFF’S RESISTANCE TO
                                                     DEFENDANT’S MOTION TO
   GRINNELL COLLEGE,
                                                     CERTIFY QUESTION
                   Defendant.


                                       INTRODUCTION

        Plaintiff Peter P. Moe (“Plaintiff”) respectfully submits this brief in support of his

resistance to Defendant Grinnell College’s (“Defendant”) motion to certify a question of law to

the Iowa Supreme Court. As fully set forth below, certification is unwarranted because there is

controlling precedent that permits private university students who have been expelled to allege

claims against their universities for arbitrary, unreasonable and bad faith conduct. These are

precisely the grounds upon which Plaintiff asserts his Wrongful Discipline claim. Certification is

also unnecessary because Plaintiff’s Wrongful Discipline claim is not case determinative and the

attendant delay and costs would prejudice Plaintiff. For these reasons, the Court should deny

Defendant’s motion.

                           RESPONSE TO “UNDISPUTED FACTS”

        Plaintiff disagrees with the following “undisputed facts” set forth in Defendant’s motion

(Moving Br. at 2-3):

   •    Plaintiff does not agree that Grinnell held a “disciplinary hearing.” Moving Br. at 3. As
        stated in the Complaint, “because there was no hearing, Plaintiff was denied the right of
        cross-examination during the adjudication process.” ECF No. 1, Compl. ¶ 121. Rather,
        Justice Ternus had a video meeting with Plaintiff. Id. ¶ 119. Plaintiff was not permitted to

                                                 1
       Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 2 of 10




        participate in the adjudication meetings with any of the complainants. Nor was he permitted
        to provide questions to be asked of the complainants as part of the adjudication process. Id.
        ¶ 121.

   •    Plaintiff not only appealed the outcome of Complainant 2’s and Complainant 3’s
        complaints but also Justice Ternus’s inclusion of Complainant 1 in consideration of
        whether Plaintiff engaged in a “pattern of predatory behavior.” Compl. ¶¶ 186-190.

        Should the Court find that certification is warranted, Plaintiff proposes the following

Statement of Undisputed Facts:

        Plaintiff was a student at Grinnell College at all times relevant to this case. Between

February 2018 and June 2018, Plaintiff was the subject of Title IX disciplinary proceedings that

resulted in his dismissal from the College on June 12, 2018. Plaintiff appealed the College’s

decision, which was denied. In the present action, Plaintiff alleges a number of claims against

Grinnell College: i) violations of Title IX of the Education Amendments of 1972; ii) Breach of

Contract; iii) Breach of the Implied Covenant of Good Faith and Fair Dealing; and iv) Wrongful

Discipline: Lack of Fundamental Fairness in Disciplinary Proceedings. At issue is Plaintiff’s

Wrongful Discipline claim, in support of which Plaintiff alleges that inter alia:

        Grinnell’s overwhelming failure to conduct a thorough, fair, and impartial
        investigation and adjudication of the claims against Plaintiff resulted in findings
        and sanctions that were arbitrary, unreasonable, imposed in bad faith, not in
        compliance with Grinnell’s published policies, and ultimately deprived Plaintiff of
        due process to which he was entitled both by common law and Grinnell’s own
        express promises.

Defendant has contested Plaintiff’s assertion of an independent claim for Wrongful Discipline,

grounded in arbitrary, unreasonable and bad faith conduct, on the ground that there is no

controlling precedent that recognizes a cause of action under Iowa law for Wrongful Discipline. It

is Plaintiff’s position that Harvey v. Palmer College of Chiropractic, 363 N.W.2d 443 (Iowa Ct.

App. 1984), and Pflepsen v. Univ. of Osteopathic Medicine, 519 N.W.2d 390 (Iowa 1994), are

controlling precedent that support this claim.

                                                 2
     Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 3 of 10




                                            ARGUMENT

I.      There is Controlling Precedent that Supports Plaintiff’s Wrongful Discipline Claim

        When determining whether to certify a question to the Iowa Supreme Court, it must appear

“to the certifying court that there is no controlling precedent in the decisions of the appellate

courts” of Iowa. Iowa Code § 684A.1 (emphasis added). That a question of law has not yet been

specifically resolved by the Iowa Supreme Court does not, by itself, justify certification of the

question. Pella Corp. v. Liberty Mutual Ins. Co., 2016 WL 7437153, at *2 (S.D. Iowa Sept. 2,

2016). Moreover, “[m]ere doubt or uncertainty as to the proper construction of state law does not

alone compel resort to certification” and “where a de novo interpretation of state judicial rather

than statutory law must be undertaken, the rationale for deferral to the state supreme court is

considerably diminished.” Watts v. Des Moines Register & Tribune, 525 F. Supp. 1311, 1324 (S.D.

Iowa 1981). (“[T]he issue plaintiffs seek to certify is one of common law rather than one of

statutory construction, and there is thus less reason for certification.”).

        Harvey, is controlling precedent. In the decades since it has been decided it has not been

overturned. In addition, Defendant points to no split in relevant authority which would warrant

certification. See Pella Corp., 2016 WL 7437153, at *2. In Harvey, the Iowa Court of Appeals

held that “[i]t is clear…that a private university may not expel a student arbitrarily, unreasonably,

or in bad faith.” Id. at 444. While the plaintiff had alleged a breach of contract claim against the

defendant, the Harvey Court held that a breach of contract theory “should not be rigidly applied”

because the “requirements imposed by the common law on private universities parallel those

imposed by the due process clause on private universities.” Id.

        Defendant does not dispute these principles, but rather challenges Plaintiff’s assertion of a

claim for Wrongful Discipline, separate and apart from his breach of contract claim, because “there



                                                   3
     Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 4 of 10




is no support for the existence of an Iowa Wrongful Discipline cause of action prior to Harvey.”

Moving Br. at 5 (emphasis added). Defendant therefore admits that Harvey supports Plaintiff’s

assertion of a Wrongful Discipline claim, but attempts to invalidate the opinion by looking for

earlier, supporting Iowa case law. There is no reason to examine whether any case decided before

Harvey addressed the concept of Wrongful Discipline. Section 684A.1 of the Iowa Code requires

that there be no controlling precedent in the decisions of the Iowa appellate courts, not that existing

appellate decisions be supported by earlier precedent.

       Defendant also takes issue with the Harvey Court’s reliance on “analogous cases from other

jurisdictions” as opposed to relying on Iowa precedent. Moving Br. at 5. Defendant points to no

case in which a certifying court, or the Iowa Supreme Court, held that in order to be controlling

precedent an Iowa appellate decision must rely exclusively on Iowa law. Section 684A.1 contains

no such requirement. On appeal, the Harvey Court was tasked with addressing a matter of first

impression—what legal principles apply in cases where private university students are expelled

for disciplinary reasons—because the trial court found that “strict contract principles were

inapplicable” to the plaintiff’s allegations. 363 N.W.2d at 444. It is quite common for courts to

look to the law of other jurisdictions in deciding matters of first impression and doing so does not

make their opinions any less controlling.

       Defendant is incorrect in asserting that the Harvey Court did not expressly recognize a

claim for Wrongful Discipline. Plaintiff’s claim is specifically labeled “Wrongful Discipline: Lack

of Fundamental Fairness in Disciplinary Proceedings.” In support of this claim, Plaintiff has

alleged inter alia that Defendant’s:

       overwhelming failure to conduct a thorough, fair, and impartial investigation and
       adjudication of the claims against Plaintiff resulted in findings and sanctions that
       were arbitrary, unreasonable, imposed in bad faith, not in compliance with
       [Defendant’s] published policies, and ultimately deprived Plaintiff of due process

                                                  4
     Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 5 of 10




       to which he was entitled both by common law and by [Defendant’s] own express
       promises. ECF No. 1, Compl. ¶ 254.

Harvey makes clear that, in cases of expulsion, private university students have rights that are akin

to due process under the Fourteenth Amendment, including the right to be free from arbitrary,

unreasonable and bad faith actions on the part of the university, and that breach of contract claims

do not adequately address claims for violations of these rights. 363 N.W.2d at 444. The Harvey

Court was stuck with the breach of contract framework when deciding the case before it. However,

the Harvey opinion opened the door for private university students to assert future claims, separate

from breach of contract, to address violations of their right to be free from arbitrary and

unreasonable disciplinary decisions. Id.

       Pflepsen also provides support for Plaintiff’s Wrongful Discipline claim. In Pflepsen, 519

N.W.2d at 391, the plaintiff, a private university student, filed an action in equity alleging that he

was discharged for nonacademic reasons and that his discharge was arbitrary and capricious. The

district court ruled in his favor, and awarded damages rather than reinstating him. On appeal, the

Iowa Supreme Court addressed whether the district court was correct in its determination that the

university defendant acted arbitrarily and capriciously in discharging the plaintiff. The court made

no finding that the plaintiff’s claim for arbitrary and capricious conduct was improper. Defendant

ignored these facts when discussing Pflepsen. See Moving Br. at 6.

       Defendant is incorrect in its assertion that the Iowa Supreme Court’s decision in Petro v.

Palmer College of Chiropractic, 945 N.W.2d 763, 780 (Iowa 2020), “seems to indicate that Harvey

does not recognize an independent Wrongful Discharge cause of action.” Moving Br. at 7

(emphasis in original). The Iowa Supreme Court made no such indication. In Petro, the plaintiff

alleged that the defendant college breached a contract with him by discriminating against him on

the basis of age and disability. 945 N.W.2d at 780. The plaintiff relied on general statements of

                                                  5
     Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 6 of 10




nondiscrimination in an online application and the defendant-college’s equal opportunity policy in

the student handbook. The Iowa Supreme Court held that such general statements did not give rise

to contractual liability. Id.

        With respect to Harvey, the Iowa Supreme Court focused on the Court of Appeals’ finding

that “an expelled student raised a potentially viable claim against Palmer for breach of contract….

The student presented evidence that Palmer had substantially failed to comply with procedures set

forth in the student handbook and the student council constitution and by-laws.” Id. The Iowa

Supreme Court did not address the Harvey Court’s holding that private university students have

rights akin to due process under the Fourteenth Amendment. That this holding was not addressed

does not mean, as Defendant erroneously contends, that Harvey has been interpreted by the Iowa

Supreme Court as merely addressing a breach of contract claim. See Moving Br. at 8.

        Despite Defendant’s argument to the contrary, Warren v. Drake University, 886 F.2d 200,

201-202 (8th Cir. 1989), supports Plaintiff’s assertion of a separate claim for Wrongful Discipline.

In Warren, the plaintiff alleged “violations of his constitutional rights, breach of contract, and that

the law school’s actions were arbitrary, capricious and in bad faith.” Id. (emphasis added). As

noted in the opinion, the “district court dismissed plaintiff’s constitutional claims…but denied

summary judgment on plaintiff’s contract and bad faith claims.” Id. (emphasis added). The jury

found against the plaintiff “on both claims.” Id. (emphasis added). The plaintiff only appealed the

ruling on the breach of contract claim. The only issue addressed by the Eighth Circuit vis-à-vis

Harvey was whether the plaintiff could challenge the jury’s determination that Drake followed its

established procedures. Id. Like Warren, Plaintiff alleged not only that Defendant breached its

contract with him but that Defendant acted arbitrarily, unreasonably and in bad faith when

expelling him. ECF No. 1, Compl. ¶ 254.



                                                  6
      Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 7 of 10




        Harvey, Pflepsen and Warren support Plaintiff’s assertion of two separate and distinct

claims: i) breach of contract; and ii) arbitrary, unreasonable and bad faith conduct depriving

Plaintiff of his right to a fair process. Accordingly, certification to the Iowa Supreme Court is

unwarranted.

II.     Plaintiff’s Wrongful Discipline Claim is Not Case Determinative

        Whether or not to certify a question of law to the Iowa Supreme Court is a matter that rests

in the sound discretion of this Court. Pella Corp., 2016 WL 7437153, at *2. A court may weigh a

number of factors when deciding whether to certify a question including “whether federal

questions predominate or the case is based on diversity.” Id. An additional consideration is whether

the question of law may be determinative of the cause then pending in the certifying court. Iowa

Code § 684A.1. See Lockhart v. Cedar Rapids Comm’y Sch. Dist., 963 F. Supp. 805, 827 (N.D.

Iowa 1997) (interpreting whether question is case determinative as concerning all of the plaintiff’s

claims); Watts v. Des Moines Register & Tribune, 525 F. Supp. 1311,1324 (S.D. Iowa 1981)

(denying certification motion where question of law would not be determinative of matters raised

in four of the plaintiff’s claims).

        Here, certification is unwarranted because this is a case in which federal questions

predominate—namely, Plaintiff’s Title IX claims. In addition, Plaintiff’s claim for Wrongful

Discipline is not case determinative. If the claim is dismissed, Plaintiff still has claims for

violations of Title IX, state law breach of contract and breach of the implied covenant of good faith

and fair dealing. In addition, the Court may find that whether or not Defendant acted arbitrarily,

unreasonably, or in bad faith should be considered as part of Plaintiff’s breach of contract claim.

        Dindinger v. Allsteel, Inc., 2013 WL 12034436, at *3 (S.D. Iowa 2013), is inapposite as it

concerned the retroactivity of a state statute, there was a split in relevant authorities and the manner



                                                   7
       Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 8 of 10




in which the statute was construed was determinative of whether the plaintiff could recover

damages for a significant time period. Id. at *5.

         Iowa Right to Life Committee, Inc. v. Tooker, 808 N.W.2d 417, 427 (Iowa 2011), likewise

concerned the interpretation of a state statute. The Iowa Supreme Court found that answering the

certified questions would allow the federal district court to decide all of the remaining issues in

the case. Id. In contrast, the question proposed by Defendants has no bearing on the remaining

issues in the case.

III.     Certification to the Iowa Supreme Court Will Prejudice Plaintiff

         In determining whether to certify Defendant’s question, the Court may consider “the

possibility of delay and resulting prejudice.” Pella Corp., 2016 WL 7437153, at *2. See Neppi v.

Wells Fargo Bank, Nat’l Ass’n, 2020 WL 3446174, at *2 (S.D. Iowa June 3, 2020). Defendant has

been aware of Plaintiff’s Wrongful Discipline claim since this action was filed nearly eight months

ago, on February 19, 2020. The case is less than five months away from the summary judgment

phase. Certifying a question to the Iowa Supreme Court will only serve to delay this Court’s

decision on any dispositive motions, and could even delay trial. In Dindinger, the district court

granted the defendants’ motion to certify questions to the Iowa Supreme Court by order dated July

26, 2013. 2013 WL 12034436, at *1. The Iowa Supreme Court answered the questions nearly two

years later in an opinion dated March 6, 2015. Didinger v. Allsteel, Inc., 860 N.W.2d 557 (Iowa

2015).

         Apart from the significant delay that will result from certifying Defendant’s question,

Plaintiff will further be prejudiced by incurring unnecessary costs. Iowa Code 684A.5 “provides

that the fees and costs associated with certification be equally divided between the parties unless

otherwise ordered by the certifying court in its order of certification.”



                                                    8
     Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 9 of 10




                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

motion to certify a question of law to the Iowa Supreme Court. Plaintiff also respectfully requests

that, in the event the Court determines that certification is warranted, the Court order Defendant to

pay all costs associated therewith.

Dated: October 2, 2020

                                              Respectfully Submitted,

                                              /s/ Kara L. Gorycki
                                                  Kara L. Gorycki (admitted pro hac vice)
                                              Andrew T. Miltenberg (admitted pro hac vice)
                                              NESENOFF & MILTENBERG, LLP
                                              363 Seventh Avenue, Fifth Floor
                                              New York, New York 10001
                                              Telephone: (212) 736-4500
                                              Email: KGorycki@nmllplaw.com
                                              Email: AMiltenberg@nmllplaw.com

                                                      -and-

                                              /s / David H. Goldman___
                                              David H. Goldman
                                              Amy K. Davis
                                              BABICH GOLDMAN, P.C.
                                              501 S.W. 7th Street, Suite J
                                              Des Moines, Iowa 50309
                                              Telephone: (515) 244-4300
                                              Email: dgoldman@babichgoldman.com
                                              Email: adavis@babichgoldman.com

                                              Attorneys for Plaintiff




                                                 9
    Case 4:20-cv-00058-RGE-SBJ Document 28-1 Filed 10/02/20 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020 I served the foregoing document on the following
counsel of record for Defendant Grinnell College via the Court’s ECF system:

       Frank B. Harty, Esq.
       Nyemaster Goode P.C.
       700 Walnut Street, Suite 1600
       Des Moines, IA 50309-3899
       (515)283-3100
       fharty@nyemaster.com

       Frances M. Haas, Esq.
       Nyemaster Goode P.C.
       625 First Street SE, Suite 400
       Cedar Rapids, IA 52401-2030
       (319)286-7000
       fmhaas@nyemaster.com


                                                   /s/ Kara L. Gorycki
